This is an action of debt on a foreign judgment. After the entry of the writ the defendant suggested its -bankruptcy, and it was entered upon the docket and the case continued. At a subsequent term of the court the plaintiff placed the case upon the trial list, and the defendant, having pleaded that it had been adjudicated a bankrupt and no discharge granted or refused, moved for a continuance as a matter of right. The bankruptcy of the defendant was admitted and it was also admitted that one term’s notice, in writing, had been given by the plaintiff to the defendant, as required by section 68, chapter 84, R. S. The presiding Justice overruled the motion for a continuance, ordered judgment for the plaintiff and that execution be perpetually stayed. The defendant filed exceptions, which were duly allowed. At the next term after the above proceedings were had the defendant obtained its discharge in bankruptcy, and by agreement of parties that fact was stated in- the bill of exceptions by way of amendment, and became a part of the record in the case now before the court. Exceptions overruled.